DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2020 has been entered.

Response to Amendment
The amendment filed 02 December 2020 has been accepted and considered in this office action.  Claims 26-29 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 8, 15, and 16 have been considered but are moot because of the examiners amendment included in this office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 19 January 2021.
The application has been amended as follows: 

Claims


1.	(Previously presented) An encoder (100; 228) for providing an audio stream (126; 212) on the basis of a transform-domain representation (112; 114; 228a) of an input audio signal, the encoder comprising:

	a quantization error calculator (110; 330) configured to determine a common multi-band quantization error value (116; 332) over a plurality of frequency bands of the input audio signal, for which separate band gain information (228a) is available; and

	an audio stream provider (120; 230) configured to provide the audio stream (126; 212) such that the audio stream comprises an information describing an audio content of the frequency bands and a value describing the common multi-band quantization error.

2.	(Original) The encoder (100; 228) according to claim 1, wherein the quantization error calculator (110; 330) is configured to calculate an average quantization error over a plurality of frequency bands of the input audio signal, for which separate band gain information is available, such that the quantization error information covers a plurality of 

3.	(Original) The encoder (100; 228) according to claim 1 or 2, wherein the encoder comprises a quantizer (310) configured to quantize spectral components of different frequency bands of the transform domain representation (228a) using different quantization accuracies in dependence on psychoacoustic relevances (228c) of the different frequency bands, to obtain quantized spectral components, wherein the different quantization accuracies are reflected by the band gain information; and

	wherein the audio stream provider (212) is configured to provide the audio stream such that the audio stream comprises an information describing the band gain information and such that the audio stream further comprises the information describing the multi-band quantization error.

4.	(Original) The encoder (100; 228) according to claim 3, wherein the quantizer (310) is configured to perform a scaling of the spectral component in dependence on the band gain information and to perform an integer value quantization of the scaled spectral components; and

	wherein the quantization error calculator (330) is configured to determine the multi-band quantization error (332) in the quantized domain, such that the scaling of the spectral components, which is performed prior to the integer value quantization, is taken into consideration in the multi-band quantization error.

5.	(Previously presented) The encoder (100; 228) according to claim 1, wherein the encoder is configured to set a band gain information of a frequency band, which is completely quantized to zero, to a value representing a ratio between an energy of the frequency band completely quantized to zero and an energy of the multi-band quantization error.

6.	(Previously presented) The encoder (100; 228) according to claim 1, wherein the quantization error calculator (330) is configured to determine the multi-band quantization error (332) over a plurality of frequency bands each comprising at least one spectral component quantized to a non-zero value 

7.	(Currently amended) A decoder (500; 600) for providing a decoded representation (512, 514; 630b) of an audio signal on the basis of an encoded audio stream (510; 610) representing spectral components of frequency bands of the audio signal, the decoder comprising:

	a noise filler (520; 770) configured to introduce noise into spectral components of a plurality of frequency bands, to which separate frequency-band specific frequency band gain values are associated, on the basis of a common multi-band noise intensity value (526),

wherein an individual scaling of noise introduced into different frequency bands is performed on the basis of the separate frequency-band specific frequency band gain values; and

a scale factor gain determinator, which is configured to receive one integer representation of a scale factor per scale factor band and to provide one gain value per scale factor band.

8.	(Original) The decoder (500; 600) according to claim 7, wherein the decoder comprises a rescaler (780), which is configured to receive a representation of the separate frequency band gain information and unscaled inversely quantized spectral values (774), and to provide, on the basis thereof, scaled, inversely quantized spectral values (782). 

9.	(Original) The decoder (500; 600) according to claim 7 or 8, wherein the noise filler (520; 770) is configured to selectively decide on a per-spectral-bin basis, whether to introduce noise into individual spectral bins of a frequency band in dependence on whether the respective individual spectral bins are quantized to zero or not.

10.	(Previously presented) The decoder (500; 600) according to claim 7, wherein the noise filler (520; 770) is configured to receive a plurality of spectral bin values (522) representing different overlapping or non-overlapping frequency portions of the first frequency band of a frequency domain audio signal 

	to replace one or more spectral bin values of the first frequency band of the plurality of frequency bands with a first spectral bin noise value, a magnitude of which is determined by the multi-band noise intensity value (526), and to replace one or more spectral bin values of the second frequency band of the plurality of frequency bands with a second spectral bin noise value having the same magnitude as the first spectral bin noise value;

	wherein the decoder comprises a scaler (780) configured to scale spectral bin values of the first frequency band of the plurality of frequency bands with a first frequency band gain value, to obtain scaled spectral bin values of the first frequency band, and to scale spectral bin values of the second frequency band of the plurality of frequency bands with a second frequency band gain value, to obtain scaled spectral bin values of the second frequency band,

	such that the replaced (spectral bin values, replaced with the first and second spectral bin noise values, are scaled with different frequency band gain values, and 

such that the replaced spectral bin value, replaced with the first spectral bin noise value, and un-replaced spectral bin values of the first frequency band representing an audio content of the first frequency band are scaled with the first frequency band gain value, and that the replaced spectral bin value, replaced with the second spectral bin noise value, and un-replaced spectral bin values of the second frequency band representing an audio content of the second frequency band are scaled with the second frequency band gain value.

11.	(Previously presented) The decoder (500; 600) according to claim 7, wherein the noise filler (520; 770) is configured to selectively modify a frequency band gain value of a given frequency band using a noise offset value if the given frequency band is quantized to zero.



	wherein the noise filler is configured to selectively modify, for the frequency bands having a lowest spectral bin index above the predetermined spectral bin index, a band gain value of a given frequency band in dependence on a noise offset value, if the given frequency band is entirely quantized to zero; and

		wherein the decoder further comprises a scaler (770) configured to apply the selectively-modified or unmodified band gain values to the selectively-replaced or un-replaced spectral bin values, to obtain a scaled spectral information, which represents the audio signal.

13.	(Previously presented) The decoder (500; 600) according to claim 7, wherein the decoder is configured to receive an audio stream (610) comprising a quantized, entropy-encoded representation (630aa) of spectral bin values for a plurality of frequency bands, wherein a plurality of spectral bin values is associated with a first frequency band of the plurality of frequency bands, and wherein a plurality of spectral bin values is associated with a second frequency band of the plurality of frequency bands,

	an encoded representation (630ab) of band gain values, wherein a first band gain value is associated with the first frequency band and a second band gain value is associated with the second frequency band, and

	an encoded representation (630ac) of the multi-band noise intensity value;



	wherein the decoder comprises an inverse quantizer (760) configured to inversely quantize the quantized decoded representation (752) of the spectral bin values, to obtain an inversely quantized, decoded representation (762) of the spectral bin values;

	wherein the decoder comprises a scale factor decoder (740) configured to decode the encoded representation (630ab) of the spectral gain values, to obtain a decoded representation (742) of the spectral gain values; and

	wherein the noise filler (770) is configured to selectively replace spectral bin values inversely quantized to zero of multiple frequency bands with spectral bin replacement values of identical magnitudes, to obtain replaced spectral bin values of multiple frequency bands; and

	wherein the decoder comprises a scaler (780) configured to scale a set of all spectral bin values of a first frequency band, some of which spectral bin values of the first frequency band are original inversely quantized, decoded spectral bin values provided by the inverse quantizer and some of which spectral bin values are spectral bin replacement values, with a decoded representation of a scale factor associated with the first frequency band, to obtain a set of scaled spectral bin values of the first frequency band, and to scale a set of all spectral bin values of a second frequency band, some of which spectral bin values of the second frequency band are original inversely quantized, decoded spectral bin values provided by the inverse quantizer and some of which spectral bin values are spectral bin replacement values, with a decoded representation of a scale factor associated with the second frequency band, to obtain a set of scaled spectral bin values of the second frequency band.

14.	(Previously presented) A method for providing an audio stream (126; 212) on the basis of a transform-domain representation 

	determining a common multi-band quantization error value over a plurality of frequency bands, for which separate band gain information is available; and

	providing the audio stream such that the audio stream comprises an information describing an audio content of the frequency bands and a value describing the common multi-band quantization error.

15.	(Currently amended) A method for providing a decoded representation (512; 514: 630b) of an audio signal on the basis of an encoded audio stream (510; 610), the method comprising:

	introducing noise into spectral components of a plurality of frequency bands, to which separate frequency-band specific frequency band gain values are associated, on the basis of a common multi-band noise intensity value,

wherein an individual scaling of noise introduced into different frequency bands is performed on the basis of the frequency-band specific frequency band gain values; and

wherein the method comprises providing one gain value per scale factor band on the basis of one integer representation of a scale factor per scale factor band.

16.	(Previously presented) A non-transitory digital storage medium having a computer program stored thereon to perform a method according to one of claims 14 or 15 when the computer program runs on a computer.

17.	(Previously presented) A non-transitory digital storage comprising an audio stream (510; 610) stored thereon, the audio stream representing an audio signal, the audio stream comprising:

	spectral information describing intensities of spectral components of the audio signal, wherein the spectral information is quantized with different quantization accuracies in different frequency bands; and

	a noise level value describing a common multi-band quantization error over a plurality of frequency bands, taking into account the different quantization accuracies.

18.	(Original) An encoder (100; 228) for providing an audio stream (126; 212) on the basis of a transform-domain representation (112; 114; 228a) of an input audio signal, the encoder comprising:

	a quantization error calculator (110; 330) configured to determine a multi-band quantization error (116; 332) over a plurality of frequency bands of the input audio signal, for which separate band gain information (228a) is available; and

	an audio stream provider (120; 230) configured to provide the audio stream (126; 212) such that the audio stream comprises an information describing an audio content of the frequency bands and an information describing the multi-band quantization error;

wherein the quantization error calculator (110; 330) is configured to calculate an average quantization error over a plurality of frequency bands of the input audio signal, for which separate band gain information is available, such that the quantization error information covers a plurality of frequency bands, for which separate band gain information is available.

19.	(Original) An encoder (100; 228) for providing an audio stream (126; 212) on the basis of a transform-domain representation (112; 114; 228a) of an input audio signal, the encoder comprising:

	a quantization error calculator (110; 330) configured to determine a multi-band quantization error (116; 332) over a plurality of frequency bands of the input audio signal, for which separate band gain information (228a) is available; and

	an audio stream provider (120; 230) configured to provide the audio stream (126; 212) such that the audio stream comprises an information describing an audio content of the frequency bands and an information describing the multi-band quantization error;

wherein the encoder is configured to set a band gain information of a frequency band, which is completely quantized to zero, to a value representing a ratio between an energy of the frequency band completely quantized to zero and an energy of the multi-band quantization error.

20.	(Original) An encoder (100; 228) for providing an audio stream (126; 212) on the basis of a transform-domain representation (112; 114; 228a) of an input audio signal, the encoder comprising:

	a quantization error calculator (110; 330) configured to determine a multi-band quantization error (116; 332) over a plurality of frequency bands of the input audio signal, for which separate band gain information (228a) is available; and

	an audio stream provider (120; 230) configured to provide the audio stream (126; 212) such that the audio stream comprises an information describing an audio content of the frequency bands and an information describing the multi-band quantization error;


wherein the quantization error calculator (330) is configured to determine the multi-band quantization error (332) over a plurality of frequency bands each comprising at least one spectral component quantized to a non-zero value while avoiding frequency bands, spectral components of which are entirely quantized to zero.

21.	(Cancelled) 

22.	(Cancelled) 

23.	(Cancelled) 

24.	(Original) A decoder (500; 600) for providing a decoded representation (512, 514; 630b) of an audio signal on the basis of an encoded audio stream (510; 610) representing 

	a noise filler (520; 770) configured to introduce noise into spectral components of a plurality of frequency bands, to which separate frequency band gain information is associated, on the basis of a common multi-band noise intensity value (526);

wherein the noise filler (520; 770) is configured to replace spectral bin values of spectral bins quantized to zero with spectral bin noise values, magnitudes of which spectral bin noise values are dependent on the multi-band noise intensity value (526), to obtain replaced spectral bin values, only for frequency bands having a lowest spectral bin index above a predetermined spectral bin index, leaving spectral bin values of frequency bands having a lowest spectral bin index below the predetermined spectral bin index unaffected;

	wherein the noise filler is configured to selectively modify, for the frequency bands having a lowest spectral bin index above the predetermined spectral bin index, a band gain value of a given frequency band in dependence on a noise offset value, if the given frequency band is entirely quantized to zero; and

	wherein the decoder further comprises a scaler (770) configured to apply the selectively-modified or unmodified band gain values to the selectively-replaced or un-replaced spectral bin values, to obtain a scaled spectral information, which represents the audio signal.

25.	(Cancelled) 

26.	(Cancelled) 

27. (Previously presented) The decoder according to claim 7,


28. (Previously presented) The decoder according to claim 7,
wherein each of the separate frequency-band specific frequency band gain values is associated with all spectral components of a respective frequency band;

29. (Previously presented) The decoder according to claim 7, 
wherein the separate frequency-band specific frequency band gain values are individual gain values for different frequency bands, wherein there is one gain value per frequency band. 


Allowable Subject Matter
Claims 1-20, 24, and 27-29 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Yu teaches an encoder for providing an audio stream on the basis of a transform-domain representation of an input audio signal (figure 1), the encoder comprising: 
a quantization error calculator configured to determine a multi-band quantization error over a plurality of frequency bands of the input audio signal, for which separate band gain information is available (error mapping, paragraph 0060); and 
an audio stream provider configured to provide the audio stream such that the audio stream comprises an information describing an audio content of the frequency 
Yu does not specifically teach a common multi-band quantization error. 
In the same field of quantization noise processing, Chang teaches a common multi-band quantization error (0015-16, 0047, total quantization noise calculated over all bands).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use total quantization noise as taught by Chang in the system of Yu in order to decrease the audible effects of quantization noise efficiently (Chang 0011-12).
	However the prior art of record does not teach or fairly suggest the limitations of “an audio stream provider configured to provide the audio stream such that the audio stream comprises an information describing an audio content of the frequency bands and a value describing the common multi-band quantization error.”  Therefore claim 1 is allowable.

Claims 2-6 depend on claim 1 and therefore are allowable as well.

Consider claim 7, Suppappola teaches a decoder for providing a decoded representation of an audio signal on the basis of an encoded audio stream representing spectral components of frequency bands of the audio signal (abstract), the decoder comprising: 
a noise filler configured to introduce noise into spectral components of a plurality of frequency bands, to which separate frequency-band specific frequency band gain 
wherein an individual scaling of noise introduced into different frequency bands is performed on the basis of the separate frequency-band specific frequency band gain values (Figure 12, 0128-30, equation for comfort noise gain control, includes N(k) for background noise gain for each spectral bin and overall common factor F.).
Examiner also notes newly cited reference Ireton (US Patent 5,797,120) which teaches determining a single gain to be applied to each band of generated noise ( see Ireton figure 10).  
However the prior art of record does not teach or fairly suggest the limitations of “a scale factor gain determinator, which is configured to receive one integer representation of a scale factor per scale factor band and to provide one gain value per scale factor band” when combined with each and every other limitation of the claim.  Therefore claim 7 is allowable.

Claims 8-13 and 27-29 depend on and further limit claim 7 and therefore are allowable as well.

Claims 14 and 17 contain similar subject matter as claim 1 and therefore are allowable as well. 

Claim 15 contains similar limitations as claim 7 and therefore is allowable as well.

Claim 16 requires the limitations of claim 14 and 15 and therefore is allowable as well.

Consider claim 18, Yu teaches an encoder for providing an audio stream on the basis of a transform-domain representation of an input audio signal (figure 1), the encoder comprising: 
a quantization error calculator configured to determine a multi-band quantization error over a plurality of frequency bands of the input audio signal, for which separate band gain information is available (error mapping, paragraph 0060); and 
an audio stream provider configured to provide the audio stream such that the audio stream comprises an information describing an audio content of the frequency bands and an information describing the multi-band quantization error (error signal is bit plane coded and added to output signal, 0060).
However, the prior art of record does not teach or fairly suggest the limitations of “wherein the quantization error calculator (110; 330) is configured to calculate an average quantization error over a 25plurality of frequency bands of the input audio signal, for which separate band gain information is available, such that the quantization error information covers a plurality of frequency bands, for which separate band gain information is available” when combined with each and every other limitation of the claim, the base claim, and any intervening claims. Therefore claim 18 contains allowable subject matter.

Consider claim 19, Yu teaches an encoder for providing an audio stream on the basis of a transform-domain representation of an input audio signal (figure 1), the encoder comprising: 
a quantization error calculator configured to determine a multi-band quantization error over a plurality of frequency bands of the input audio signal, for which separate band gain information is available (error mapping, paragraph 0060); and 
an audio stream provider configured to provide the audio stream such that the audio stream comprises an information describing an audio content of the frequency bands and an information describing the multi-band quantization error (error signal is bit plane coded and added to output signal, 0060).
However, the prior art of record does not teach or fairly suggest the limitations of “wherein the encoder is configured to set a band gain information of a frequency band, which is completely 30quantized to zero, to a value representing a ratio between an energy of the frequency band completely quantized to zero and an energy of the multi-band quantization error” when combined with each and every other limitation of the claim, the base claim, and any intervening claims. Therefore claim 19 contains allowable subject matter.

Consider claim 20, Yu teaches an encoder for providing an audio stream on the basis of a transform-domain representation of an input audio signal (figure 1), the encoder comprising: 

an audio stream provider configured to provide the audio stream such that the audio stream comprises an information describing an audio content of the frequency bands and an information describing the multi-band quantization error (error signal is bit plane coded and added to output signal, 0060).
However, the prior art of record does not teach or fairly suggest the limitations of “wherein the quantization error calculator (330) is configured to determine the multi-band quantization error (332) over a plurality of frequency bands each comprising at least one spectral component quantized to a non-zero value while avoiding frequency bands, 10spectral components of which are entirely quantized to zero” when combined with each and every other limitation of the claim, the base claim, and any intervening claims. Therefore claim 20 contains allowable subject matter.

Consider claim 24, Jarvinen teaches a decoder for providing a decoded representation of an audio signal on the basis of an encoded audio stream representing spectral components of frequency bands of the audio signal (abstract), the decoder comprising: 
a noise filler configured to introduce noise into spectral components of a plurality of frequency bands, to which separate frequency band gain information is associated, on the basis of a common multi-band noise intensity value (col 8 lines 40-65, noise generation, using gain value and filter coefficients.). 

wherein the noise filler is configured to selectively modify, for the frequency bands   comprising a lowest spectral bin index above the predetermined spectral bin index, a band gain value of a given frequency band in dependence on a noise offset value, if the given frequency band is entirely quantized to zero; and
wherein the decoder further comprises a scaler configured to apply the selectively-modified or unmodified band gain values to the selectively-replaced or un-replaced spectral bin values, to  acquire a scaled  spectral information, which represents the audio signal” when combined with the other limitations of the claim.  Therefore claim 24 contains allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658